Citation Nr: 1423336	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-49 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder.

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for skin disorders (previously claimed as multiple basal cell carcinomas, squamous cell carcinoma, skin rashes, skin irritation, pigmentation abnormalities of the skin, chronic skin ulceration, and scar formation), to include as secondary to exposure to herbicides and/or Mustard Gas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which declined to reopen the previously denied claims of entitlement to service connection for skin disorders and low back pain on the basis that new and material evidence had not been received.

In June 2012, the Veteran testified via videoconference before the undersigned Acting Veterans Law Judge (AVLJ). A transcript of the hearing has been associated with the claims file. At that time, the AVLJ agreed to hold the record open for 60 days to allow the Veteran an opportunity to supplement the record with additional evidence, and the Veteran waived consideration of such evidence by the RO. However, to date, no additional evidence related to the claim on appeal has been received. 

In an April 2013 statement, the Veteran discussed entitlement to service connection for a low back and/or neck disorder, a claim which he previously withdrew. In an August 2013 statement, the Veteran asserted entitlement to compensation under the provision of 38 U.S.C.A. § 1151 (2013) for visual impairment, left eye. There is no indication that the RO as the Agency of Original Jurisdiction (AOJ) has had the opportunity to initially adjudicate these claims and they are referred to the RO for appropriate development and consideration. See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Board notes here that the RO captioned the Veteran's claim regarding his skin disorders as two claims, one based on exposure to herbicides and one based on exposure to Mustard Gas. The Board finds no practical reason not to adjudicate the claims together, as alternate theories of entitlement for a disability do not require separate claims. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for skin disorders (previously claimed as multiple basal cell carcinomas, squamous cell carcinoma, skin rashes, skin irritation, pigmentation abnormalities of the skin, chronic skin ulceration, and scar formation), to include as secondary to exposure to herbicides and/or Mustard Gas, addressed in the REMAND portion of the decision below, is REMANDED to the AOJ.


FINDING OF FACT

On June 26, 2012, during the Veteran's Board hearing and in a written statement received by VA on July 3, 2012, prior to the promulgation of a Board decision in the appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At the Veteran's June 26, 2012, Board hearing, he indicated that he wished to withdraw his appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder. The Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal. See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). The Veteran also submitted a written statement, received by VA on July 3, 2012, indicating his intention to withdraw his appeal as to this issue. 

As the Veteran has withdrawn his appeal as to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal, as to this issue, and it is dismissed. 


ORDER

The appeal, as to the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, is dismissed.



REMAND

As part of the development of the Veteran's petition to reopen his claim for service connection for a skin disorder, the RO requested the Veteran's records from the Social Security Administration (SSA). In an August 2009 response, SSA informed the RO that only paperless images were on file and that there was no paper folder available. No disc is attached to the response. Review of the VA paperless claims processing systems does not reveal any SSA records. The RO issued an August 2009 Formal Finding of Unavailability as to the Veteran's SSA records, and informed the Veteran of such in a November 2009 letter. There is no evidence of record that the RO attempted to obtain the paperless SSA records before finding that further attempts to obtain them would be futile. On remand, the AOJ should attempt to obtain and associate with the Veteran's claims file his complete electronic records related to his SSA disability benefits claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the complete records related to the Veteran's SSA disability benefits claim, to include any treatment records upon which SSA based its decision. Specifically, seek electronic records pursuant to the SSA's August 2009 response that paperless images were on file. 

Any and all responses, including negative responses, from any federal source must be added to the claims file. In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) (2013), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile. If the records are not obtained the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2013). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Then readjudicate the Veteran's claim in light of the additional evidence, if any. If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


